Citation Nr: 1513300	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  09-10 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, other than service-connected depressive disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's spouse


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from March 1969 to November 1970, to include duty in the Republic of Vietnam.  

This matter comes before the Board of Veterans Appeals (Board) a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The claim has been before the Board on a prior occasion, and in a November 2013 decision, it was denied.  The Veteran appealed this adverse determination to the United States Court of Appeals for Veterans Claims (Court) who, via an October 2014 order, vacated the prior Board decision and remanded the claim for compliance with remedial instructions.  The details of the Court's Order are listed below, and this remand order serves to effectuate the jurisprudential directive.    

The Veteran appeared at a Videoconference hearing in July 2013.  A transcript is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the Introduction, this case was previously before the Board, and in a November 2013 decision, it was determined that the Veteran did not experience a current psychiatric disability outside of his service-connected depressive disorder.  Specifically, it was noted that despite clinical annotations of a diagnosis of PTSD, the weight of a March 2012 VA examination report, which determined that PTSD was not present, was of greater probative value than other findings of record.  As this was the case, the claimed disability was found not to be present, and the claim was denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Veteran appealed to the Court, and pursuant to a Joint Motion for Remand between the Veteran's counsel and counsel for the Secretary of Veterans Affairs (Secretary), the previous Board decision has been vacated, and the case has been remanded back to the Board for compliance with remedial instructions.  

The Joint Motion focuses in part in addressing whether the Veteran served in combat in Vietnam and on the purported lack of effort of VA, both at the RO and Board levels, in attempting to verify combat stressors.  Specifically, VA was ordered to attempt to verify as to if the Veteran served in combat in a location called "Song Mount," purportedly near the border of Thailand.  The Veteran had alleged service in this location, but also described, essentially, situations where he came under fire and felt that his life was in danger.  The Veteran reported being in a bunker and experiencing incoming fire, and he noted that his position was on the receiving end of both friendly and enemy fire during operations in Vietnam.  

The Veteran's DD Form 214 indicates that he was a member of the U.S. Army's Signal Corps and that his military occupational specialty was "GEN COMSEC RP."  Translated from the acronym, this means that the Veteran's service was as a general communications security (COMSEC) repairman.  COMSEC precautions in radio and other telecommunications equipment are enacted to protect transmissions from enemy espionage or exploitation.  The Veteran was not, and has not alleged that he was wounded in combat, and thus, there is no receipt of the Purple Heart Medal (PHM).  He also served in a direct operational support capacity, and as that was not as a member of the infantry, he was not awarded the Combat Infantryman Badge (CIB).  Nonetheless, it is certainly plausible that the Veteran's expertise in communications security support would be of vital necessity in the support of troops engaged in direct combat (infantry, artillery, etc.), and thus, his assertions of having experienced being under fire and in fear of his life are credible.  The service department records do verify that the Veteran did serve in Vietnam for almost a year between 1969 and 1970, and thus, with respect to the alleged stressors, the Board can consider them credible and consistent with the circumstances of rendered service.  

The Joint Motion's request, which required the Board to attempt to verify the alleged stressors, is mooted by the Board's finding that the claimed exposure to combat and the associated fear of enemy activity are consistent with the circumstances of the Veteran's active military service.  There is thus no need to attempt further verification of conceded stressors.  

The Joint Motion, however, also noted that the March 2012 VA examination report did not fully consider the Veteran's alleged stressors when coming to a conclusion that the Veteran did not experience PTSD (or another disability outside of service-connected depression).  The Board notes that the VA examiner appeared to question the Veteran's veracity in reporting his symptoms, and noted that previous diagnoses were not supported by objective testing.  In so doing, however, the examiner essentially concluded that the lack of documentation of treatment or complaint in service, or for many years thereafter, weighed against a finding that the Veteran experienced PTSD.  In that respect, the examination report was inadequate, as the lack of documentation, in and of itself, is not a sufficient basis to rationalize an opinion.  See Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  In addition, the examiner noted that previous assessments of PTSD were based solely on "subjective factors," and not objective testing.  The claims file contains VA mental health consultations with clinical psychologists, psychiatrists, and social workers who have assessed the Veteran as experiencing PTSD.  These diagnoses date to at least 2007, and while the mental status testing wasn't offered, the assessments were in the context of treatment as opposed to a claim for benefits.  In that regard, the dismissal of these professional opinions, offered by clinicians with experience equivalent to the 2012 examiner, was also conclusory and without sufficient rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Further, it is, as noted in the Joint Motion, evident that the examiner did not fully consider the now-conceded stressors as she had determined that the Veteran was embellishing in his interview.  She did not explain why other clinicians, who did assess the Veteran as experiencing PTSD through several mental health clinic visits, did not describe the Veteran as malingering with respect to symptomatology.  Additionally, it is not readily apparent that the claims file was carefully reviewed, as the 2012 examiner noted that the Veteran was discharged "under honorable conditions."  Whether this was an incidental oversight as due to an unfamiliarity with the military, an otherwise careless error, or if this was considered with respect to her assessment of the Veteran's credibility in reporting his symptoms, is not something that is readily apparent.  However, the DD Form 214 reflects that the Veteran was promoted to Specialist (E-4) at the time of his separation, and that an honorable discharge was issued with a transfer to the individual ready reserve (IRR).  A discharge "under honorable conditions" is a general discharge that is resultant from some sort of punishment, either administrative of judicial, under the Uniform Code of Military Justice (UCMJ).  That did not occur in the Veteran's case, with the records showing that he was a good Soldier who rendered honorable service.  

Thus, the examiner was incorrect in her assessment of the nature of his service, and this, along with the other problems noted, mandate that a new examination, with a different examiner, be afforded.  While the Joint Motion directed that an addendum opinion be offered by the March 2012 examiner, as there are sufficient problems with that examination report, it is directed that another examiner conduct an in-person examination of the Veteran and opine as to the nature and etiology of any currently present acquired psychiatric pathology separate from service-connected depression.  Such an action is most beneficial to the Veteran's claim, and is more considerate of his contentions than the technical mandates of the Joint Motion (i.e. it is more advantageous to the Veteran to be examined by a separate examiner than to have the 2012 examiner author an addendum opinion).  Thus, the Board, in effectuating the Court's order, will take a broader view of the ordered development so as to be most helpful to the Veteran in the substantiation of his claim.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records for the Veteran, and associate them with the claims file.  Inform the Veteran of his right to submit additional evidence, and if any evidence is received, associate it with the claims folder.  

2.  Schedule the Veteran for a comprehensive VA psychiatric examination with an examiner other than the one who conducted the March 2012 examination.  After a review of the claims file, to include any additional evidence submitted subsequent to the issuance of this remand order, and following a comprehensive mental status examination, it is asked if it is at least as likely as not (50 percent probability or greater) that the Veteran currently experiences an acquired psychiatric disability outside of his service-connected depression, to include PTSD.  In that regard, the examiner is to accept the Veteran's assertions of service in Vietnam under fire as being credible, and should specifically state as to if exposure to such threatening hazards at least as likely as not caused the later development of PTSD or any other non-depressive psychiatric disability.  A rationale should be attached to all opinions reached in the narrative portion of the examination report.  

3.  Following completion of the above-directed development, re-adjudicate the Veteran's claim for service connection.  Should the claim remain denied, issue an appropriate supplemental statement of the case (SSOC) and return the claim to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



